                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:18-cr-251-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
MARCUS ANTONIO DURHAM,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Pro Se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 48).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: August 21, 2020




      Case 3:18-cr-00251-MOC-DCK Document 49 Filed 08/21/20 Page 1 of 1
